DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Macken (US 5,155,323) in view of Wu (CN 102500922 A).

Regarding claim 12, Macken teaches (Fig-1-2-3) discloses a method for welding, the method comprising: 
splitting a laser beam (laser 15a, 20 diffraction grating or 14 split lens) to form 
configuring the heat source points in a linear profile (linier profile of heat source points 22 shown in figure 3 along seem 13, -“the objective is to create two laser beams which are propagating at a slight angle relative to each other” (column 4, lines 33-42)) separated by a separation distance                         
                            D
                            s
                        
                     (distance between laser foci along travel direction) as a measured along a travel direction along a weld of a target at an oblique                         
                            D
                            o
                        
                     (distance the disclosed angle above in view of the distance between laser foci provides offset from the seam) as measured perpendicular to the travel direction between the primary heat source point and the two subsidiary heat source points is equal to                         
                            
                                
                                    D
                                    s
                                
                                
                                    T
                                    a
                                    n
                                    α
                                
                            
                        
                     (because a coordinate is known by given distance Ds with angle α, the disclosed equation merely changes the coordinates format while structurally the method of welding overall is unchanged); 
directing the 
Macken is silent regarding three heat sources, the three heat source points comprising a primary heat source point positioned between two subsidiary heat source points, the primary heat source point having power higher than the two subsidiary heat source points.
However Wu teaches (Fig-2-3) three heat source points (“The divided three paths of light are respectively coupled into three paths” (Summary of the invention, second paragraph)) comprising a primary heat source point (½ energy in main center laser “One beam is reflected into the fiber coupling head in a direction perpendicular to the incident beam, and then enters the fiber, accounting for 1/2 of the total energy, and becomes the main optical path” (detailed description, paragraph 3)) positioned between two subsidiary heat source points (¼ per auxiliary laser and further adjustable distribution ratios, disclosed below and at (detailed description, paragraph 3)), the primary heat source point having higher power (1/2 energy in main center laser 
The advantage of 3 laser beams aligned at an orthogonal angle to travel direction in seam welding, is to provide benefits of slowing the velocity of cooling among other advantages -“adopt the three light beams welding in this embodiment, can reduce the cooling velocity of weld seam, suppress the crystallization tendency of the extremely strong tiny column structure of directionality, thereby suppress the tendency that crackle produces. The reduction of cooling velocity has prolonged the time that the molten bath exists, and the come-up that so also helps bubble is overflowed, and suppresses the generation of bubble.” (page 7, fourth paragraph). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Macken with Wu, by adding to the two laser system molten metal pushing configuration of Macken, the higher powered central third laser of Wu, to provide benefits of slowing the velocity of cooling among other advantages.

Regarding claim 14, Mackin discloses the method according to claim 12, Macken further discloses wherein the directing comprises manipulating one or more optical elements such that the split laser beams are reflected (optical element 21 rotates (column 5, lines 7-26)).

Regarding claim 21, Macken discloses a laser welding system, comprising: a laser source (source of laser 15a) configured to produce at least one laser beam (15a); 

one or more optical elements configured to direct the split laser beam (21 with 20, 14); 
a controller (rotation means of 21) configured to control the one or more optical elements to: 
cause the split laser beam to form 
the heat source points maintaining a linear profile separated by a separation distancd                         
                            D
                            s
                        
                     (distance between lasers along travel direction) as measured along a travel direction along a weld of a target at an oblique angle α relative to the travel direction (resulting angle of distance between lasers along travel direction and distance from midpoint seam), 
wherein an offset distance                         
                            D
                            o
                        
                     as measured perpendicular to the travel direction between the primary heat source point and the two subsidiary heat source points is equal to                         
                            
                                
                                    D
                                    s
                                
                                
                                    T
                                    a
                                    n
                                    α
                                
                            
                        
                     (equation merely translates a polar coordinate to Cartesian, no new relation of positioning is disclosed), and move the 
Macken is silent regarding a midpoint of the linear profile formed by the at least three heat source points comprising a primary heat point source having a higher power than at least two subsidiary heat source points, the primary heat source point being positioned between the at least two subsidiary heat source points.
However Wu teaches (Fig-2-3) a midpoint (main beam of 10) of the linear profile formed by the at least three heat source points comprises a primary heat point source 
The advantage of a midpoint of the linear profile formed by the at least three heat source points comprises a primary heat point source having a higher power than at least two subsidiary heat source points, the primary heat source point being positioned between the at least two subsidiary heat source points, is to preheat and gradually cool the weld and adjust weld width (abstract). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Macken with Wu, by adding to the 2 laser system of Macken the pre and post weld lasers of Wu, to preheat and gradually cool the weld and adjust weld width.

Regarding claim 24, Mackin discloses the laser welding system according to claim 21, Macken further discloses wherein the beam modifier comprises a diffractive optical element (20). 

Claims 13, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Macken in view Wu and in further view of Chouf (US 2010/0282723).

Regarding claim 13, Mackin discloses the method according to claim 12, Macken is silent regarding comprising applying a force of a jet of gas to the target on at least a 
However Chouf teaches comprising applying a force of a jet of gas (“dynamic gas jet” [0010]) to the target (melt pool targeted [0010]) on at least a portion of an area on the target of a substantially fluid melt pool (“melt pool” [0010]) generated by heating of the three heat source points (jet of gas targets melt pool during laser welding “a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool” [0010]).
The advantage of applying a force of a jet of gas to the target on at least a portion of an area on the target of a substantially fluid melt pool generated by heating of the three heat source points, is to provide better control of the hydrodynamic flows of the melt pool “a specific welding nozzle, that is to say capable of, and designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Chouf, by adding to the laser welding apparatus of Macken the laser welding dynamic gas jet of Chouf, to provide further control to the hydrodynamic flow of the melt pool. 

Regarding claim 22, Mackin discloses the laser welding system according to claim 21, Macken is silent regarding further comprising a gas supply configured to impinge gas upon the target.
However Chouf teaches comprising a gas supply (gas jets of passages 3 [0039]) configured to impinge gas upon the target (molten melt pool target “a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool” [0010]).
The advantage of further comprising a gas supply configured to impinge gas upon the target, is to provide better control of the hydrodynamic flows of the melt pool “a specific welding nozzle, that is to say capable of, and designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Chouf, by adding to the laser welding apparatus of Macken the laser welding dynamic gas jet of Chouf, to provide further control to the hydrodynamic flow of the melt pool. 

Regarding claim 23, Mackin discloses the laser welding system according 22, Macken is silent regarding wherein the controller is configured to control the gas supply such that a force of a jet of gas is applied to at least a portion of the target of a substantially fluid melt pool generated by heating of the three heat source points.

The advantage of wherein the controller is configured to control the gas supply such that a force of a jet of gas is applied to at least a portion of the target of a substantially fluid melt pool generated by heating of the three heat source points, is to provide better control of the hydrodynamic flows of the melt pool “a specific welding nozzle, that is to say capable of, and designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Chouf, by adding to the laser welding apparatus of Macken the laser welding dynamic gas jet of Chouf, to provide further control to the hydrodynamic flow of the melt pool.

Regarding claim 28, Mackin discloses the laser welding system according to claim 22, Macken is silent regarding wherein the gas is an inert, combustion-inhibiting gas.
However Chouf teaches wherein the gas is an inert, combustion-inhibiting gas (like a shielding gas, the supplied gas to the weld pool is anticipated to be inert “All the gases normally used for laser welding may be used with this nozzle B, such as helium, argon, nitrogen, carbon dioxide, oxygen, purified air and all possible mixtures of these gases” [0051])
The advantage of the gas being an inert, combustion-inhibiting gas, is to provide better control of the hydrodynamic flows of the melt pool with use of none reactive and/or known available welding gasses “a specific welding nozzle, that is to say capable of, and designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010], “All the gases normally used for laser welding may be used with this nozzle B, such as helium, argon, nitrogen, carbon dioxide, oxygen, purified air and all possible mixtures of these gases” [0051].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Chouf, by adding to the laser welding apparatus of Macken the laser welding inert dynamic gas jet of Chouf, to provide further control to the hydrodynamic flow of the melt pool without reaction to gas or with use of available welding gasses.

s 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Macken in view Wu and in further view of Chouf and Yang (US 9,586,282).

Regarding claim 15, Mackin discloses the method according to claim 13, Macken is silent regarding wherein the applying comprises directing the jet of gas from outside the target toward an inner portion of the target to expand the melt pool, the gas comprising an inert combustion-inhibiting gas.
However Chouf teaches wherein the applying comprises directing the jet of gas from outside the target toward an inner portion of the target to expand the melt pool (“designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010]), the gas comprising an inert combustion-inhibiting gas (“All the gases normally used for laser welding may be used with this nozzle B, such as helium, argon, nitrogen, carbon dioxide, oxygen, purified air and all possible mixtures of these gases” [0051])
The advantage of the applying force comprising a directed jet of gas from outside the target toward an inner portion of the target to expand the melt pool, the gas comprising an inert combustion-inhibiting gas, is to provide better control of the hydrodynamic flows of the melt pool “a specific welding nozzle, that is to say capable of, and designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Chouf, by adding to the laser welding apparatus of Macken the laser welding dynamic gas jet of Chouf, to provide further control to the hydrodynamic flow of the melt pool. 
It is known in the art of dynamic application of gas jets to melt pools, to apply a gas jet at a distance from the melt pool, Yang teaches a “stand-off” distance of the jets outlet from melt pool between 1mm and 100mm “the stand-off distance is defined as the distance from the end of the nozzle 32 (i.e., at orifice 42, from which the gas jet 20 is ejected) to the weld site 18. The stand-off distance may range from about 1 mm to about 100 mm.” (column 7, lines 5-27), 
The advantage of anticipating a range of stand-off distances from the melt pool, is to respond to a range of welding parameters benefiting from various stand-off distances “While example stand-off distances are provided herein, it is to be understood that the stand-off distance may be varied to adjust welding speed and quality for a given laser power.” (column 7, lines 5-27).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken in view of Chouf further with Yang, by adding to the dynamic jet controlling melt pool flow of Macken, the variable stand-off dynamic jet of Yang, to respond to ranges of welding parameters benefiting from various stand-off distances.

Regarding claim 29, Mackin discloses the laser welding system according to claim 23, Macken is silent regarding wherein the gas supply is applied in a direction from a position outside of the target toward an inner portion of the target to expand the melt pool.
However Chouf teaches wherein the gas supply is applied in a direction from a position outside of the target (gas supply source is non-contacting to melt pool target) toward an inner portion of the target to expand the melt pool (gas supply is directed to dynamically interact with melt pool “designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010]).
The advantage of the applying force comprising a directed jet of gas from outside the target toward an inner portion of the target to expand the melt pool, the gas comprising an inert combustion-inhibiting gas, is to provide better control of the hydrodynamic flows of the melt pool “a specific welding nozzle, that is to say capable of, and designed to generate a dynamic gas jet which, during the actual laser welding, interacts mechanically with the molten metal pool, and in addition allows better control of the hydrodynamic flows of the pool and therefore the efficiency of the laser beam welding process.” [0010].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Chouf, by adding to the laser welding apparatus of Macken the laser welding dynamic gas jet of Chouf, to provide further control to the hydrodynamic flow of the melt pool. 

The advantage of anticipating a range of stand-off distances from the melt pool, is to respond to a range of welding parameters benefiting from various stand-off distances “While example stand-off distances are provided herein, it is to be understood that the stand-off distance may be varied to adjust welding speed and quality for a given laser power.” (column 7, lines 5-27).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken in view of Chouf further with Yang, by adding to the dynamic jet controlling melt pool flow of Macken, the variable stand-off dynamic jet of Yang, to respond to a range of welding parameters benefiting from various stand-off distances.

Claims 18, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Macken in view Wu and in further view of Papenfuss (US 2006/0144827).

Regarding claim 18, Mackin discloses the method according to claim 12, Macken is silent regarding further comprising: 

when welding an elongate portion of the elongate battery case and cover, positioning a majority of the at least one primary heat source point over the case.
However Wu teaches (Fig-2-3) further comprising: 
when welding an end portion of an elongate battery case and cover (any seam (abstract)), positioning a majority of the at least one primary heat source point over a gap to be closed by welding (it is unclear if the limitation requires the gap to be large enough to occupy a majority of the primary heat source, primary laser focus arranged over seam (page 4, last paragraph)); and 
when welding an elongate portion of the elongate battery case and cover, positioning a majority of the at least one primary heat source point over the case (it is unclear how the laser is positioned relative to the gap and case, because a battery case at its bottom extends under the cover a majority of the primary heat source point is always over the case, laser is arranged with focus over weld seam (page 4, last paragraph)).
The advantage of when welding an end portion of an elongate battery case and cover, positioning a majority of the at least one primary heat source point over a gap to be closed by welding; and when welding an elongate portion of the elongate battery case and cover, positioning a majority of the at least one primary heat source point over the case, is to slow cooling, increase welding efficiency, prevent thermal cracking of light alloy welding, increases the absorption rate of the light alloy, greatly reduces the 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Macken with Wu by modifying the two laser central to seam molten pressure inducing welding system of Macken, with a third main laser over weld seam of Wu, to slow cooling, increase welding efficiency, prevent thermal cracking of light alloy welding, increases the absorption rate of the light alloy, greatly reduces the number of welding pores, improves the welding efficiency and the regularity of the weld, and finally improves the welding defects of the difficult-toweld material, adapt to different thicknesses, large weld gaps, welding purposes of dissimilar material.
Further it is known in the art of laser welding to apply laser welding to battery case and cover. Papenfuss teaches (Fig-2) welding a battery case cover seam with lasers [0011,0042] (abstract), using multiple adjacent laser for welding a battery cover provides weld overlap for hermetic seal [0045].
The advantage of using a laser welding method of seam closure on a battery case and cover, is to benifet from the laser welds capability of applying a hermetic seal [0045].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Papenfuss, by adding to the laser welding method of Macken, the battery case/cover welding application of laser 

Regarding claim 20, Macken discloses a battery having an elongate battery case and cover welded according to the method of claim 12, Macken further discloses such that the cover is welded to the elongate battery case (weld a seam (abstract)).
Further it is known in the art of laser welding to apply laser welding to battery case and cover. Papenfuss teaches (Fig-2) welding a battery case cover seam with lasers [0011,0042] (abstract), using multiple adjacent laser for welding a battery cover provides weld overlap for hermetic seal [0045].
The advantage of using a laser welding method of seam closure on a battery case and cover, is to benefit from the laser welds capability of applying a hermetic seal [0045].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Papenfuss, by adding to the laser welding method of Macken, the battery case/cover welding application of laser welding of Papenfuss, to utilize the ability of laser welding to provide a hermetic seal to a battery case/cover.

Regarding claim 25, Macken discloses the laser welding system according to claim 21, Macken further discloses wherein the target comprises an elongate battery case and cover of a battery (weld a seam (abstract)).

The advantage of using a laser welding method of seam closure on a battery case and cover, is to benefit from the laser welds capability of applying a hermetic seal [0045].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Papenfuss, by adding to the laser welding method of Macken, the battery case/cover welding application of laser welding of Papenfuss, to utilize the ability of laser welding to provide a hermetic seal to a battery case/cover.

Regarding claim 27, Mackin discloses the laser welding system according to claim 25, Macken further discloses wherein a majority of the primary heat source point is superposed on the battery case (weld a seam (abstract)), at least during irradiation of longitudinal portions of the elongate battery case and the cover.
Further it is known in the art of laser welding to apply laser welding to battery case and cover. Papenfuss teaches (Fig-2) welding a battery case cover seam with lasers [0011,0042] (abstract), using multiple adjacent laser for welding a battery cover provides weld overlap for hermetic seal [0045].

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Macken with Papenfuss, by adding to the laser welding method of Macken, the battery case/cover welding application of laser welding of Papenfuss, to utilize the ability of laser welding to provide a hermetic seal to a battery case/cover.


Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Macken in view of Wu and in further view of Amako (US 2005/0035102).

Regarding claim 19, Mackin discloses the method for welding according to claim 12, Macken further discloses wherein the splitting results in no more than five heat source points (2 beams disclosed in claim 12, 3 as modified by Wu).
Further Amako teaches splitting up a beam into another order of beam or beams may be an arbitrary choice in applying laser welds [0027], see MPEP 2144.04 VI. B. Duplication of Parts.

Regarding claim 30, Mackin discloses the laser welding system according to claim 21, Macken further discloses wherein the beam modifier is configured to split the laser beam into no more than five output beams (3 beams disclosed in claim 21).
.

Response to Arguments
Applicant's arguments filed 5/22/2020 have been fully considered but they are not persuasive.
Applicant firstly argues (page 1-2) regarding claims 12 and 21 “Macken nor Wu, taken alone or in combination, discloses or suggests ‘a linear profile separated by a separation distance Ds as measured along a travel direction along a weld of a target at an oblique angle a relative to the travel direction, wherein an offset distance Do as measured perpendicular to the travel direction between the primary heat source point and the two subsidiary heat source points is equal to Ds,’ as claimed. Instead, at most, Macken only describes ‘two foci straddle 7 either side of the seam designated 13 to be welded’ (Macken at col. 2, 11. 29-32) and Wu only describes: 
Serial welding is achieved when the weld and the thee beams are placed in parallel (Fig. 3a), and parallel welding (Fig. 3b) or cross welding (Fig. 3c) is achieved when the weld and the three beams are placed vertically. When the three beams are arranged in series along the welding direction, the aluminum alloy can be ‘preheated and slowed down’, the absorption rate is increased, and the hot cracks and pores of the weld are reduced; When the welding direction is arranged in parallel or in a cross arrangement, the weld width can be increased, the focus can be prevented from 
Wu at p. 7; see also, Wu at p. 3 describing ‘the physical position is on both sides of the main light path and set a set angle with the main light path’). There is no teaching or suggestion of any ‘linear profile’ as required by claim 12. Indeed, whereas the present application describes how the melt pool may be controlled according to the linear profile (see e.g., Specification at ¶¶ 66-73), at most Macken simply describes merging separate melt pools (see Macken at col. 3, 11. 5-18: ‘assures that some of the molten meatal will flow between the two holes and merge while still in the molten state’) and Wu simply describes improving precision of the weld seam (see e.g., Wu at p. 4: ‘the focus can be prevented from deviating from the weld seam’). 
Accordingly, even if Macken and Wu could have somehow been combined, the combination of Macken and Wu would still have failed to have taught or suggested the combination of limitations recited in claim 12. Obviousness requires a suggestion of all limitations in a claim. See, e.g., In re Wada andMurphy, Appeal 2007-3733, citing CFMT, Inc. v. Yieldup International Corp., 349 F.3d 1333 (Fed. Cir. 2003). As a result, claim 12 and its dependent claims are patentable over the combination of Macken and Wu for at least these reasons. 
 To the extent independent claim 21 recites limitations similar to those discussed above regarding claim 12, claim 21 and its dependent claims are also patentable over the combination of Macken and Wu for at least reasons analogous to those discussed above regarding claim 12.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
A linear profile oblique to the travel direction of laser points is shown by Macken, see figure 3 and -“the objective is to create two laser beams which are propagating at a slight angle relative to each other” (Macken column 4, lines 33-42) while Macken also anticipates that having more laser points enables increased weld velocity -“Larger key holes necessitate slower translation velocities to avoid this problem. Two smaller key holes can theoretically be moved at a faster velocity through the metal than one larger key hole.” (Macken column 4, lines 4-32), 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to add to the linear angled two laser point system providing a central pushing force (due to heat expansion of material adjacent seam) of Macken, the additional central on seam laser of Wu, to provide a more distributed heating for the benefits of-“Therefore, adopt the three light beams welding in this embodiment, can reduce the cooling velocity of weld seam, suppress the crystallization tendency of the extremely strong tiny columanar structure of directionality, thereby suppress the tendency that crackle produces.The reduction of cooling velocity has 
Therefore the rejections are maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Spencer H. Kirkwood/Examiner, Art Unit 3761    

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726